Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the Republic of Korea on October 5th, 2016 and September 13th, 2017. It is noted, however, that applicant has not filed certified copies of the KR10-2016-0128098 and KR10-2017-0117369 applications as required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on April 4th, 2019 has been considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 3, “the first convex lens is disposed between the second mirror and the second main lens”, it is unclear whether the first convex lens is referring to the first convex lens or the second convex lens. Based on the specification, Pg. 6, lines 14-16, “the second convex lens may be disposed between the second display and the second mirror”. For examination purposes, claim 16, line 3 has been . Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “arranged to be inclined at a predetermined angle with reference to the central axis of each of the first and second auxiliary lenses” in claim 18, lines 3-5. There is insufficient antecedent basis for this limitation in the claim as the first and second auxiliary lenses are not disclosed in independent claim 14. For examination purposes, the limitation “arranged to be inclined at a predetermined angle with reference to the central axis of each of the first and second auxiliary lenses” has been interpreted as “arranged to be inclined at a predetermined angle with reference to the central axis of each of the first and second convex lenses”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    686
    882
    media_image1.png
    Greyscale

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing-Zeng (TW 200409944A, as evidenced by the machine translation).
Regarding claim 19, Xing-Zeng discloses Smart glasses (Figs. 8-11) comprising: 
a main frame having a shape of hooking around a user's one ear and a length extending from the one ear to the front of the user's one eye adjacent to the one ear (as shown in Fig. 11); 
a support frame (320) coupled to a front surface portion of the main frame corresponding to the front of the one eye (as shown in Fig. 11, 320 is located in the center); 
a display (210) supported by the support frame (320) and outputting an image (273) in a first direction; 
a mirror (240) for reflecting the image in a second direction orthogonal to the first direction (as shown in Fig. 10); 
a main lens (260) for reflecting an image reflected by the mirror (240) to the user's eyes (as shown in Fig. 10); and 
a convex lens (250) installed between the display and a main lens (as shown in Fig. 10) to adjust a focal distance of a virtual image of the image viewed through the main lens (as shown in Fig. 10).
Regarding claim 20, Xing-Zeng further discloses wherein the convex lens is disposed between the display and the mirror or disposed between the mirror and the main lens (as shown in Fig. 10, 250 is located between the mirror and the main lens).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xing-Zeng (TW 200409944A, as evidenced by the machine translation) in view of Huang (US 2018/0031848).
Regarding claim 1, Xing-Zeng discloses smart glasses (Figs. 8-11) comprising: 
a main frame having an eyeglass frame shape (as shown in Fig. 11); 
a support frame (320) coupled to a central portion of the main frame (as shown in Fig. 11, 320 is located in the center); 
a first display (210) supported by the support frame (320) and displaying a first image; 
a first mirror (240) for reflecting the first image; 
a second mirror (241) for reflecting the second image; 
a first main lens (260) for providing a first main image (273) from the central portion of the main frame (as shown in Fig. 9) to the inside thereof on the basis of the first image reflected by the first mirror (as shown in Fig. 9)); and 
a second main lens (261) for providing a second main image (as shown in Fig. 8, 261 displays a second main image) from the central portion of the main frame (as shown in Fig. 9) to the inside thereof on the basis of the second image reflected by the second mirror (as shown in Fig. 9). 
Xing-Zeng does not specifically disclose a second display supported by the support frame and displaying a second image. 
However Huang, in the same field of endeavor, teaches a second display (Fig. 3, 201a) supported by the support frame and displaying a second image (as shown in Fig. 3, 201a displays a second image). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng with the second display supported by the support frame and displaying a second image as taught by Huang, for the purpose of improving the image quality. 
Regarding claim 2, Xing-Zeng in view of Huang teaches as is set forth in claim 1 rejection and Xing-Zeng further discloses further comprising: a first auxiliary lens (250) disposed between the first mirror and the first main lens (as shown in Fig. 8); and a second auxiliary lens (251) disposed between the second mirror and the second main lens (as shown in Fig. 8), wherein the first auxiliary lens and the second auxiliary lens enlarge the first image and the second image, respectively (as shown in Fig. 10).
Regarding claim 4, Xing-Zeng in view of Huang teaches as is set forth in claim 2 rejection and Xing-Zeng further discloses wherein the first main lens (260) and the second main lens (261) are formed of plate-shaped reflective and transmissive members (Pg. 4, lines 21-23, “In this case, when the imaging mirror group (concave mirror) 260 is transparent, the real image 42 projected by the display unit (not shown) will form a virtual image 43 after the imaging mirror group 26”), and are arranged to be inclined at a predetermined angle with reference to the central axis of each of the first and second auxiliary lenses (as shown in Fig. 10, 260 is located at a predetermined angle with reference to auxiliary lenses 250 and 251).
Regarding claim 5, Xing-Zeng in view of Huang teaches as is set forth in claim 4 rejection but does not specifically disclose wherein the first main lens or the second main lens has a thickness of several millimeters or less. 
However, the main lens thickness is “a result effective variable” because it confers to the smart glasses dimensions, and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first main lens or the second main lens has a thickness of several millimeters or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of a result-effective variable involves only routine skill in the art, MPEP2144.05.
One would have been motivated to have wherein the first main lens or the second main lens has a thickness of several millimeters or less, for the purpose of manufacturing a compact smart glasses.  
Regarding claim 14, Xing-Zeng discloses Smart glasses (Figs. 8-11) comprising: 
a main frame having an eyeglass frame shape (as shown in Fig. 11); 
a support frame (320) coupled to a central portion of the main frame (as shown in Fig. 11, 320 is located in the center); 
a first display (210) supported by the support frame (320) and outputting a first image (273) in a first direction (as shown in Fig. 9); 
a first mirror (240) for reflecting the first image in a 2a direction orthogonal to the first direction (as shown in Fig. 10); 
a first main lens (260) for reflecting a first image, reflected by the first mirror (240), toward a user's eyes (as shown in Fig. 10); a first convex lens (250) installed between the first display and the first main lens so as to adjust a focal distance of a virtual image of the first image viewed through the first main lens (as shown in Fig. 10); 
a second mirror (241) for reflecting the second image in a 2b direction orthogonal to the first direction and opposite to the 2a direction (as shown in Fig. 9, a second image travels along the left side of 320 starting from 231); 
a second main lens (261) for reflecting a second image reflected by the second mirror (241) towards the user's eyes (similar to as shown in Fig. 10); and a second convex lens (251) installed between the second display and the second main lens so as to adjust a focal distance of a virtual image of the second image viewed through the second main lens (as shown in Fig. 8).
Xing-Zeng does not specifically disclose a second display supported by the support frame and outputting a second image in a first direction. 
However Huang, in the same field of endeavor, teaches a second display (Fig. 3, 201a) supported by the support frame and outputting a second image in a first direction (as shown in Fig. 3, 201a displays a second image). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng with the a second display supported by the support frame and outputting a second image in a first direction as taught by Murray, for the purpose of improving the optical performance.
Regarding claim 15, Xing-Zeng in view of Huang teaches as is set forth in claim 14 rejection and Xing-Zeng further discloses wherein the first convex lens (220) is disposed between the first display and the first mirror (as shown in Fig. 9), and the second convex lens (221) is disposed between the second display and the second mirror (as shown in Fig. 9).
Regarding claim 16, Xing-Zeng in view of Huang teaches as is set forth in claim 14 rejection and Xing-Zeng further discloses wherein the first convex lens (250) is disposed between the first mirror and the first main lens (as shown in Fig. 8), and the second convex lens (251) is disposed between the second mirror and the second main lens (as shown in Fig. 8).
Regarding claim 18, Xing-Zeng in view of Huang teaches as is set forth in claim 14 rejection and Xing-Zeng further discloses wherein the first main lens (260) and the second main lens (261) are formed of a plate-shaped reflective and transmissive member (Pg. 4, lines 21-23, “In this case, when the imaging mirror group (concave mirror) 260 is transparent, the real image 42 projected by the display unit (not shown) will form a virtual image 43 after the imaging mirror group 26”), and are arranged to be inclined at a predetermined angle with reference to the central axis of each of the first and second concave lenses (as shown in Fig. 10, 260 is located at a predetermined angle with reference to concave lenses 250 and 251).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xing-Zeng (TW 200409944A, as evidenced by the machine translation) in view of Huang (US 2018/0031848), further in view of Murray (EP 2814252).
Regarding claim 3, Xing-Zeng in view of Huang teaches as is set forth in claim 2 rejection but does not specifically disclose wherein the first or second auxiliary lens comprises a plurality of aspheric lenses.
However Murray, in the same field of endeavor, teaches wherein the first or second auxiliary lens (Fig. 13, 1184) comprises a plurality of aspheric lenses ([0070], “In certain embodiments, lens 1184 may also be Plano-convex aspherical”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang with the wherein the first or second auxiliary lens comprises a plurality of aspheric lenses as taught by Murray, for the purpose of improving the optical performance. 

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xing-Zeng (TW 200409944A, as evidenced by the machine translation) in view of Huang (US 2018/0031848), further in view of Mann (US 2002/0085843).
Regarding claim 6, Xing-Zeng in view of Huang teaches as is set forth in claim 1 rejection but does not specifically disclose further comprising a communication and power board received in a left or right frame portion of the main frame and connected to one or more of the first and second displays, wherein the communication and power board is connected to an external control and power source device by wires and transfers signal and data communication between the control and power source and the first and second displays.
However Mann, in the same field of endeavor, teaches further comprising a communication and power board received in a left or right frame portion of the main frame and connected to one or more of the first and second displays ([0070], “In some embodiments, a minimal amount of circuitry may be concealed in the eyeglass frames so that the wires 125 may be driven with a buffered signal in order to reduce signal loss”), wherein the communication and power board is connected to an external control and power source device by wires and transfers signal and data communication (as shown in Fig. 1) between the control and power source and the first and second displays ([0070], “Wires 125 are run down to a belt pack or to a body-worn pack 128, often comprising a computer as part of processor 182, powered by battery pack 181 which also powers the portions of the camera and display system located in the headgear”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang with the further comprising a communication and power board received in a left or right frame portion of the main frame and connected to one or more of the first and second displays, wherein the communication and power board is connected to an external control and power source device by wires and transfers signal and data communication between the control and power source and the first and second displays as taught by Mann, for the purpose of decreasing the weight of the smart glasses.
Regarding claim 7, Xing-Zeng in view of Huang, further in view of Mann teaches as is set forth in claim 6 rejection but does not specifically disclose wherein both an application processor and a battery included in the control and power source device are disposed outside the smart glasses. 
However Mann, in the same field of endeavor, teaches wherein both an application processor and a battery included in the control and power source device are disposed outside the smart glasses ([0070], “Wires 125 are run down to a belt pack or to a body-worn pack 128, often comprising a computer as part of processor 182, powered by battery pack 181 which also powers the portions of the camera and display system located in the headgear”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann with the wherein both an application processor and a battery included in the control and power source device are disposed outside the smart glasses as taught by Mann, for the purpose of decreasing the weight of the smart glasses.
Regarding claim 8, Xing-Zeng in view of Huang, further in view of Mann teaches as is set forth in claim 7 rejection but does not specifically disclose wherein the first display and the second display each have a built-in display interface for control.
However Mann, in the same field of endeavor, teaches wherein the first display (Fig. 8, 840) and the second display (as shown in Fig 9, there exists a display on the right and left sides) each have a built-in display interface for control (861, examiner assumes there is a display controller for each of the displays shown in Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann with the wherein the first display and the second display each have a built-in display interface for control as taught by Mann, for the purpose of improving the performance of the smart glasses. 
Regarding claim 13, Xing-Zeng in view of Huang, further in view of Mann teaches as is set forth in claim 6 rejection but does not specifically disclose wherein the control and power source device comprises a control device and a power source device, wherein at least one of the control device and the power source device is supported by the main frame or mounted on an external device and connected to the communication and power board through a data and power source line mounted on the external device.
However Mann, in the same field of endeavor, teaches wherein the control and power source device comprises a control device and a power source device (Fig. 1, 128), wherein at least one of the control device and the power source device is supported by the main frame or mounted on an external device (128 is an external device) and connected to the communication and power board through a data and power source line mounted on the external device (180).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann with the wherein the control and power source device comprises a control device and a power source device, wherein at least one of the control device and the power source device is supported by the main frame or mounted on an external device and connected to the communication and power board through a data and power source line mounted on the external device as taught by Mann, for the purpose of decreasing the weight of the smart glasses.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xing-Zeng (TW 200409944A, as evidenced by the machine translation) in view of Huang (US 2018/0031848), further in view of Mann (US 2002/0085843) and Iwata (US 2019/0019308).
Regarding claim 9, Xing-Zeng in view of Huang, further in view of Mann teaches as is set forth in claim 6 rejection but does not specifically disclose further comprising a front camera installed on an outer surface of the central portion of the main frame and capturing an image of the front side, and connected to the control and power source device through the communication and power board. 
However Iwata, in the same field of endeavor, teaches further comprising a front camera (Fig. 1, 12 and 14) installed on an outer surface of the central portion of the main frame (as shown in Fig. 1, 12 and 14 are centrally located) and capturing an image of the front side, and connected to the control and power source device through the communication and power board ([0078], “the controller 30 causes the image captured by the first camera 12 to be displayed in the region facing the right eye of the user and causes the image captured by the second camera 14 to be displayed in the region facing the left eye of the user”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann with the further comprising a front camera installed on an outer surface of the central portion of the main frame and capturing an image of the front side, and connected to the control and power source device through the communication and power board as taught by Iwata, for the purpose of providing spatial information. 
Regarding claim 10, Xing-Zeng in view of Huang, further in view of Mann and Iwata teaches as is set forth in claim 9 rejection but does not specifically disclose wherein the front camera comprises a first front camera and a second front camera separated from each other by a predetermined distance.
However Iwata, in the same field of endeavor, teaches wherein the front camera comprises a first front camera (Fig. 1, 12) and a second front camera (14) separated from each other by a predetermined distance ([0078], “the controller 30 causes the image captured by the first camera 12 to be displayed in the region facing the right eye of the user and causes the image captured by the second camera 14 to be displayed in the region facing the left eye of the user”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann and Iwata with the wherein the front camera comprises a first front camera and a second front camera separated from each other by a predetermined distance as taught by Iwata, for the purpose of providing spatial information. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xing-Zeng (TW 200409944A, as evidenced by the machine translation) in view of Huang (US 2018/0031848), further in view of Mann (US 2002/0085843) and Krueger (US 2018/0008141).
Regarding claim 11, Xing-Zeng in view of Huang, further in view of Mann teaches as is set forth in claim 6 rejection but does not specifically disclose further comprising a rear camera or sensor installed on the inner surface of the central portion of the main frame and capturing an image of the rear side, and connected to the control and power source device through the communication and power board.
However Krueger, in the same field of endeavor, teaches further comprising a rear camera or sensor (Fig. 3B, 210 and 211) installed on the inner surface of the central portion of the main frame (as shown in Fig. 3B, cameras 210 and 211 are centrally located on the frame) and capturing an image of the rear side ([0088], “left and right eye tracking digital video cameras, 210 and 211 in FIG. 3B”), and connected to the control and power source device through the communication and power board (120). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann with the further comprising a rear camera or sensor installed on the inner surface of the central portion of the main frame and capturing an image of the rear side, and connected to the control and power source device through the communication and power board as taught by Krueger, for the purpose of improving the user experience. 
Regarding claim 12, Xing-Zeng in view of Huang, further in view of Mann and Krueger teaches as is set forth in claim 11 rejection but does not specifically disclose wherein the rear camera or sensor detects a user's eyelids.
However Krueger, in the same field of endeavor, teaches wherein the rear camera or sensor detects a user's eyelids ([0087], “the video camera(s) 210 and 211 to sense ocular parameters such as eye or eyelid position or eye motion”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng in view of Huang and further in view of Mann and Krueger with the wherein the rear camera or sensor detects a user's eyelids as taught by Krueger, for the purpose of improving the user experience. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xing-Zeng (TW 200409944A, as evidenced by the machine translation) in view of Huang (US 2018/0031848), further in view of Morishima (US 5,515,122).
Regarding claim 17, Xing-Seng in view of Huang teaches as is set forth in claim 14 rejection but does not specifically disclose wherein the first mirror and the second mirror comprise a concave surface mirror. 
However Morishima, in the same field of endeavor, teaches wherein the first mirror (Fig. 11, 54-1R) and the second mirror (Fig. 11, 54-1L) comprise a concave surface mirror (as shown in Fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the smart glasses of Xing-Zeng with wherein the first mirror and the second mirror comprise a concave surface mirror as taught by Murray, for the purpose of improving the optical performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571 )272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872 
19 October 2021                                                                                                                                                                                          
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872